Title: From Benjamin Franklin to Schönfeld, [23 July 1783]
From: Franklin, Benjamin
To: Schönfeld, Johann Hilmar Adolf Graf von, baron de


          
            Mr.
            [July 23, 1783]
          
          Vous trouverés cy-joint les lettres que Vous m’avés fait l’honneur de me demander pour
            le Sr. Thieriot. Elles lui procureront, je n’en doute pas, cette reception et
            consideration qui sont dues à son Souverain ainsi qu’à son merite. Recevés, je Vous prie
            Mr., l’assurance du très parfait attachemt. avec lequel j’ai l’honneur d’etre Votre
            &a.
          
            Copie, de la lettre de Mr. B. franklin à Mr. de Schönfeld datée
              de Passy le 23. Juillet 1783
          
        